Citation Nr: 1001087	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an earlier effective date prior to January 23, 
1995, for the assignment of a 100 percent disability 
evaluation for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the Veteran's disability 
evaluation for his service-connected PTSD to 100 percent 
effective from January 23, 1995.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

In September 2006, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an April 2009 Order, the 
Court vacated the September 2006 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not appeal the April 1988 rating 
decision, which granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from 
July 23, 1987, and a temporary total evaluation from July 27, 
1987, to October 1, 1987.

3.  The Veteran did not appeal the April 1990 and June 1992 
rating decisions that denied entitlement to an increased 
evaluation for PTSD.

4.  Following the issuance of the June 1992 rating decision, 
a formal or informal claim for an increased evaluation for 
PTSD was not received prior to January 6, 1994.

5.  The Veteran was afforded a VA examination on January 6, 
1994, which constituted an informal claim for an increased 
evaluation for PTSD.  

6.  The medical evidence shows that the Veteran's service-
connected PTSD adversely affected his attitudes of all 
contact, except the most intimate, resulting in virtual 
isolation in the community, and he was demonstrably unable to 
obtain or retain employment due to his PTSD one year prior to 
his informal claim on January 6, 1994. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
requirements for an effective date of January 6, 1993, for 
the assignment of a 100 percent disability evaluation for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.327, 
3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, the Board notes that such notice is unnecessary 
in this case because the Veteran is challenging the effective 
date for the assignment of a 100 percent disability 
evaluation for PTSD in a July 2002 rating decision.  If, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103 notice, VA receives a notice of 
disagreement that raises a new issue, § 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103 does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. See 
VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds 
that under the holding in VAOPGCPREC 8-03, further notice 
from VA to the Veteran is not required with regard to his 
claim for an earlier effective date prior to January 23, 
1995, for the assignment of a 100 percent disability for 
PTSD.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  His records from the Social Security Administration 
(SSA) have also been associated with the claims file.  VA has 
further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC), which informed them of the laws 
and regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The Veteran first presented his claim for service connection 
for PTSD in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received on July 23, 1987.  A 
February 1988 rating decision denied that claim.  However, a 
subsequent rating decision dated in April 1988 did grant 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from July 23, 1987.  That 
decision also assigned a temporary total evaluation effective 
from July 27, 1987, to October 1, 1987.  The Veteran was 
afforded routine future examinations in March 1990, May 1992, 
and January 1994, and rating decisions dated in April 1990, 
June 1992, and March 1994 continued the 30 percent disability 
evaluation.  The Veteran subsequently filed a claim in 
January 1995 for an increased evaluation for his PTSD, and a 
May 1995 rating decision increased the evaluation to 50 
percent effective from January 23, 1995.  The Veteran 
appealed that decision, and an October 1998 Board decision 
granted a 70 percent evaluation for the Veteran's service-
connected PTSD.  A rating decision dated in November 1998 
effectuated that grant effective from January 23, 1995.  
Nevertheless, the Veteran appealed the October 1998 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in February 2001, the 
Court vacated the Board's decision and remanded the case to 
the Board for further development and so that adequate 
reasons and bases could be provided.  The Board subsequently 
remanded the case for further development in July 2001, and a 
rating decision dated in July 2002 granted a 100 percent 
evaluation for PTSD effective from January 23, 1995.

As noted above, the April 1988 rating decision granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from July 23, 1987, as well 
as a temporary total evaluation effective from July 27, 1987, 
to October 1, 1987.  The Veteran was notified of that 
decision, but he did not file a notice of disagreement.  As 
such, that decision became final. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2009).  In addition, the 
April 1990 and June 1992 rating decisions denied entitlement 
to an increased evaluation for PTSD.  However, the Veteran 
did not disagree with those decisions, and as such, they also 
became final. 

Nevertheless, the parties to the Joint Motion have agreed 
that the VA examination report dated on January 6, 1994, 
should be considered an informal claim pursuant to 38 C.F.R. 
§ 3.157(b).  They noted that the March 1994 rating decision 
did adjudicate and deny that claim.  However, they also found 
that the rating decision did not become final because the 
Veteran submitted a February 1995 statement from a private 
physician within the one-year appeal period.  Thus, the Board 
must find that the Veteran first presented an informal claim 
for an increased evaluation for PTSD at the time of the VA 
examination on January 6, 1994.   

The record does not contain any statement or action between 
the issuance of the June 1992 rating decision and the VA 
examination reported dated on January 6, 1994, which 
indicated an earlier intent to file a claim for an increased 
evaluation.  In fact, the Veteran did not submit anything to 
VA during that time period.    

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of claim.  As 
previously noted, the Veteran first presented an informal 
claim for an increased evaluation for PTSD on January 6, 
1994.  As such, the Board must determine whether the Veteran 
would have been entitled to an increased evaluation one year 
prior to January 6, 1994.  

The Board observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a 30 percent disability evaluation 
was warranted where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." See 38 U.S.C.A. § 
7104(c). 

A 50 percent disability evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating. 
Johnson v. Brown, 7 Vet. App. 95 (1994).

As previously noted, the Veteran was afforded a VA 
examination on January 6, 1994.  At that time, he indicated 
that he preferred to stay home, but that he did go out with 
his nine-year old son.  He reported having panic attacks, 
tingling, sweating, and tremors, which occurred almost every 
day and especially when he went out.  He also noted that he 
easily became angry, had no friends, worried a lot, and had 
bad dreams.  Although he had previously been hospitalized 
five times, he denied receiving any psychotherapy at the time 
of the examination.  He divorced in 1987, but continued to 
live with his wife and their two children.  The Veteran 
further indicated that he had been unemployed since 1986 and 
was in receipt of disability benefits from the Social 
Security Administration (SSA).  During the mental status 
examination, the examiner found that the Veteran's personal 
hygiene, dressing, and grooming were good, and he was alert 
and oriented to time, place, and person.  The Veteran's mood 
was euthymic, and his affect was somewhat anxious.  His 
speech and thought processes were pressured, but were 
considered coherent and relevant.  The examiner commented 
that the Veteran exaggerated his symptomatology at times.  He 
denied having any present paranoia, hallucinations, and 
suicidal or homicidal ideations.  His concentration and 
attention span were good, as was his fund of general 
knowledge.  The Veteran's reasoning and proverb 
interpretations were deemed abstract, and his memory recall 
for past and current events was intact.  The Veteran reported 
spending his free time completing house chores and playing 
with the children, and he denied having any significant 
disturbance of energy, motivation, or appetite.  He also 
showed good insight into his spontaneous panic attacks and 
emotional isolation as well as with his difficulties dealing 
with nightmares of his Vietnam experience, and his judgment 
in a hypothetical situation was good.  The examiner commented 
that the Veteran had become socially withdrawn and reclusive, 
but indicated that his panic attacks were under control with 
medication.  

The Veteran was also referred to another psychologist in 
January 1994 for the purpose of taking the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2).  He presented 
in an angry, agitated state with a great deal of resentment 
at having to take the test.  However, the psychologist noted 
that he did cooperate with the test instructions resulting in 
a valid MMPI-2 profile.  The Veteran appeared to be very 
self-critical and may have had inadequate psychological 
defense mechanisms contributing to a feeling of things being 
out of control and unmanageable.  His responses indicated a 
pattern of chronic maladjustment, and he indicated that he 
was overwhelmed by anxiety, tension, and depression.  He felt 
helpless, alone, inadequate, and insecure and believed that 
life was hopeless.  The psychologist observed that the 
Veteran had difficulty concentrating and making decisions and 
engaged in unproductive rumination and worry.  He was 
considered to be functioning at a low level of efficiency.  
The psychologist commented that the Veteran tended to 
overreact and may show rapid behavioral deterioration.  His 
lifestyle was noted to be chaotic and disorganized, and he 
had a history of poor work and achievement.  Additionally, 
his interpersonal relationships were typically problematic, 
and he lacked the basic social skills.  He was behaviorally 
withdrawn, and he likely related to people ambivalently.  The 
Veteran was considered a very introverted person who had 
difficulty meeting and interacting with others.  He was shy 
and emotionally distant and tended to be uneasy, rigid, and 
overcontrolled in social situations.  The psychologist stated 
that his shyness was probably symptomatic of a broader 
pattern of social withdrawal.  He concluded that the 
Veteran's profile was indicative of a rather chronic 
maladjustment and that individuals with such a profile tend 
to live disorganized and pervasively unhappy lives.  They may 
have episodes of more intense and disturbed behavior 
resulting from elevated stress.  The psychologist also 
commented that individuals with this profile type show a 
severe psychological disorder and would probably be diagnosed 
as severely neurotic with an anxiety disorder or dysthymic 
disorder in a schizoid personality.  

Records from the Social Security Administration also show 
that the Veteran was awarded disability benefits.  The 
October 1987 disability determination listed PTSD as his 
primary diagnosis and noted that his disability began in 
1983.

Based on the foregoing, the Board finds that it was factually 
ascertainable that the Veteran met the criteria for a 100 
percent disability evaluation between January 6, 1993, and 
January 23, 1995.  Although it was noted that the Veteran 
continued to live with his ex-wife, interacted with his 
children, and went out with his nine year-old son, the 
January 1994 VA examinations show that the Veteran was 
socially withdrawn and reclusive and that he had difficulty 
going out and interacting with others.  As such, it appears 
that the attitudes of all contacts, except the most intimate, 
were so adversely affected as to result in virtual isolation 
in the community.

In addition, the evidence of record during the time period at 
issue shows that the Veteran was demonstrably unable to 
obtain or retain employment.  The January 1994 VA examiner 
observed that the Veteran had been unemployed since 1986 and 
that he was in receipt of SSA disability benefits.  Moreover, 
the actual records from SSA indicated that the disability 
benefits were awarded to him based on his PTSD and that the 
disability began in May 1983.  The Board does observe that 
the SSA records were not associated with the claims file 
until December 2001.  However, where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the 
Board notes that the SSA records should have been considered.  

In summary, the medical evidence of record does indicate that 
the Veteran's service-connected PTSD adversely affected his 
attitudes of all contact, except the most intimate, resulting 
in virtual isolation in the community.  The Veteran was also 
demonstrably unable to obtain or retain employment due to his 
PTSD between January 6, 1993, and January 23, 1995.  As such, 
the Board finds that it was factually ascertainable that the 
Veteran satisfied the necessary criteria for a 100 percent 
disability evaluation for his service-connected PTSD one year 
prior to his VA examination on January 6, 1994, which has 
been accepted as an informal claim.    Therefore, resolving 
all doubt in the favor of the Veteran, the Board finds that 
the Veteran satisfied the necessary criteria for a 100 
percent disability evaluation for his service-connected PTSD 
as of January 6, 1993.  


ORDER

An earlier effective date of January 6, 1993, for the 
assignment of a 100 percent evaluation for service-connected 
PTSD is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


